Case 4:19-cv-00892-HSG Document 32 Filed 04/04/19 Page 1of5

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO-OAKLAND DIVISION

SIERRA CLUB and SOUTHERN
BORDER COMMUNITIES COALITION,
Plaintiffs, Case No.: 4:19-cv-00892-HSG
Vv.
DONALD J. TRUMP, President of the DECLARATION OF VICKI B.
United States, in his official capacity; PATRICK GAUBECA, DIRECTOR, SOUTHERN
M. SHANAHAN, Acting Secretary of Defense, in BORDER COMMUNITIES
his official capacity; KIRSTJEN M. NIELSEN, COALITION

Secretary of Homeland Security, in her official
capacity; and STEVEN MNUCHIN, Secretary of
the Treasury, in his official capacity,

Defendants.

 

 

My name is Vicki B. Gaubeca and I declare:

1. Tam over the age of eighteen, and I am competent to make this declaration. I provide
this declaration based upon my personal knowledge. I would testify to the facts in this declaration
under oath if called upon to do so.

2. I am the Director of the Southern Border Communities Coalition CSBCC”) for
Alliance San Diego, a community-empowerment organization and convener of SBCC focusing on
human rights and inclusive democracy. I joined SBCC in 2017, became the interim director in
March 2018, and have served as Director since June 2018.

3. SBCC brings together 60 organizations from California, Arizona, New Mexico, and
Texas to fight for policies and solutions that improve quality of life in border communities. Formed
in March 2011, SBCC’s membership spans the borderlands from California to Texas. The

communities we serve are as diverse as our geographies, and include community, environmental,

1
DECLARATION OF VICKI B. GAUBECA

CASE NO: 4:19-cv-00892-HSG

 
Case 4:19-cv-00892-HSG Document 32 Filed 04/04/19 Page 2 of 5

immigrant-rights, human-rights, faith, direct-service and labor groups. We are united to amplify the
voices of border communities.

4. The border is a place of encounter, hope, and opportunity. The southern border
region is home to about 15 million people, and one of the most diverse, economically vibrant, and
safest regions of the country. SBCC’s principal goals are to protect human rights, dignity, and safety
against increasingly unaccountable border law enforcement, and to promote rational and humane
immigration policies affecting the border region. In furtherance of these goals, SBCC engages in
oversight of U.S. Customs and Border Protection and its components, including Border Patrol, and
advocates for accountability and transparency in the government policies and practices that impact
border communities.

5. A border wall, as physical structure and symbol, is contrary to the goals of SBCC and
the needs of border communities. Instead of revitalizing our communities, it is the culmination of a
campaign to militarize the border region and generate fear among the communities that live there.
Since 2017, SBCC has worked to promote the voices of our communities, including against the
construction of a border wall, in the appropriations process in Congress. We believe legislators are
accountable to constituents, and funding for the number of boots on the ground, detention beds, and
miles of border wall in our communities can be shaped to reflect positive values at the border. When
the Administration’s proposed policies of harsh enforcement are out of sync with our values as a
nation and as border communities, we use the democratic process to push back. Through the
appropriations process, SBCC pushed back on the proposed appropriation of $25 billion to build a
wall in Fiscal Year 2018, and $5.7 billion in Fiscal Year 2019. The appropriations process provided
a forum for SBCC and its members to speak, and the Consolidated Appropriations Act in 2019
reflected our input on the amount, location, and requirements of new border-wall construction in our
communities better than the much greater requested allocation would have.

6. The “national emergency” declaration shattered the security we obtained through the

democratic appropriations process. SBCC cannot ignore the threat and reality of the diversion of

2
DECLARATION OF VICKI B. GAUBECA

CASE NO: 4:19-cv-00892-HSG

 
Case 4:19-cv-00892-HSG Document 32 Filed 04/04/19 Page 3 of 5

billions of dollars to build a wall, amplified by persistent statements by the President and his
administration that hundreds of miles are going to be built this year alone.

7. SBCC, as well as our member organizations, has been forced to devote substantial
time to analyze and respond to the declaration and the promise to build border walls across the
southern border. I and several SBCC and member staff, including Andrea Guerrero, the Executive
Director of Alliance San Diego and SBCC Co-Chair, Hiram Soto, our Communications Director,
and a team of communications assistants, have spent the majority of our time analyzing and
responding to the declaration, at a substantial monetary and opportunity cost to SBCC.

8. The increased time is due, in large part, to the delimited geography of threatened
construction and the willingness to circumvent prior processes. SBCC has been forced to respond to
an unprecedented volume of inquiries from members, media, and elected officials about the
“emergency” and its current and coming impacts, which in turn has required that SBCC devote
substantial time to analyze the declaration, monitor developments, and rapidly respond. To educate
our members and the public about the current status, SBCC has created materials to reflect the
uncertain impact of the declaration and the diversion of funds, developed and distributed social-
media kits to SBCC members and national allies, and conducted trainings for staff and partners to
speak about the emergency and fight against delimited construction in their communities.

9. The time spent is not only exponentially greater than that spent resisting the border
wall prior to the declaration; it is qualitatively different from our prior advocacy against the border
wall. The Trump Administration has communicated that it intends to take money from the budget
and redirect it to fulfill a campaign promise to build a contiguous border wall, without consideration
of community input. There is often little or no notice of the plans to build until the process of
construction begins in the community. A border wall carries significant risks for local environments
and protected and endangered species. It threatens historical and cultural treasures along the entire
border. And the symbol of the wall entrenches a narrative SBCC believes is dangerous by imposing

division into our communities, fostering hate of immigrants and others, and undermining SBCC’s

3
DECLARATION OF VICKI B. GAUBECA.

CASE NO: 4:19-cv-00892-HSG

 
Case 4:19-cv-00892-HSG Document 32 Filed 04/04/19 Page 4 of 5

community and economic-development goals.

10. The emergency declaration and the threat and reality of construction have caused us
to reduce the time we spend on our core projects, including public education about border policies,
community engagement on local issues, and affirmative advocacy for Border Patrot accountability
and immigration reform. That work—for example, forming alliances with criminal justice groups to
advocate for those policy initiatives that increase law-enforcement accountability, is our bailiwick.
We have been forced to prioritize the emergency declaration and the border wall construction it
enables because we have seen that the effects of a wall, once built, are irreversible—trelationships
between sister cities are divided; communities are economically disaffected; increased flooding
makes lands uninhabitable; endangered species are imperiled; sacred sites are destroyed; and a
monument to hate is erected.

11. Though the emergency declaration and diversion of funds delimit construction,
forcing SBCC to be reactive, SBCC has worked tirelessly to proactively counter the narrative of
“emergency” that is being thrust on our communities. Migration is not an emergency, but the failure
of leadership to manage it in a humane way is traumatizing. A wall will not resolve this failure; it
will displace us. SBCC has responded to questions from congressional offices about the scope and
impact of the emergency declaration, educated and empowered local elected officials and
community members to hold the Administration accountable to border communities, and worked
with partners to support grassroots movements and protests to push back on unjust actions that take
our land and cause us harm. SBCC has also produced and distributed videos and other multimedia
content on the inaccurate portrayal of border communities to counter the message of the emergency
declaration and convey the harm that will be caused by more walls.

12. The goal of this work is to empower communities and elected officials against efforts
of the Administration to disenfranchise border communities through its unilateral determination of
where, when, and on what terms to build. The work will continue until our voices prevail, and

democratic limits are re-imposed on the construction in our communities.

4
DECLARATION OF VICKI B. GAUBECA

CASE NO: 4:19-cv-00892-HSG

 
Case 4:19-cv-00892-HSG Document 32 Filed 04/04/19 Page 5of5

I hereby declare under the penalty of perjury pursuant to the laws of the United States that
the above is true and correct to the best of my knowledge.

ala id
EXECUTED this4 day of Af” 2019,

\j BY —

5
DECLARATION OF VICKI B. GAUBECA

CASE NO: 4:19-cv-00892-HSG

 
